The facts of this case are agreed to, and are briefly stated in the record, which renders it unnecessary that they be restated here.
The first proposition of law presented by appellants is, in substance, that one who purchases real estate through an assignee for the benefit of creditors can not be an innocent purchaser as against the holder of an equitable title with which the legal title, in the hands of the assignor, was charged. It is agreed that appellee bought from one who purchased at the sale by the assignee for the benefit of creditors, paying full value for the property, without actual notice of the secret equity asserted by appellant.
Under the principles of equity as administered in this State, we are of the opinion that he is an innocent purchaser, and as such entitled to protection.
Mrs. Beard held the legal title to the property, and by her general assignment for the benefit of her creditors, passed to the assignee all such rights and powers over it as she possessed. The title which the assignee took was no better than that which she held, and so long as no additional equities supervened, such title only would pass to a purchaser through the assignee, whether immediate or remote. But when a purchaser paid value without notice of any secret trust with which the property was affected, an equity equal to that of the cestui que trust arose, which, being coupled with the legal title, would give priority to the purchaser. Purchasers at execution sales, as well as from heirs, administrators, and executors, are all protected in this State when the necessary facts appear; and we can see no sound distinction in principle between those cases and that of a purchaser from the assignee for the benefit of creditors, the apparent title in each case passing to the purchaser. Ayers v. Duprey, 27 Tex. 593; Love v. Berry, 22 Tex. 377
[22 Tex. 377]; Taylor v. Harrison, 47 Tex. 454.
The case of appellee is not one of a lien creditor simply, seeking to postpone to his lien the trust estate of appellant by force of the express provisions of our registration laws. To such claims as that asserted by appellant, it is true, the registration laws do not apply. Appellee is a bona fide purchaser without notice, and not merely a creditor, and is protected by principles of equity. Parker v. Coop, 60 Tex. 116. *Page 555 
The point is made, that a deed from an assignee is necessarily a quitclaim; but it is not such in the sense meant when it is said that one can not be a bona fide purchaser under a quitclaim deed. The deed seems to have undertaken to convey the land itself, for a full consideration, rather than the mere chance of the title. Taylor v. Harrison, supra; Richardson v. Levi,67 Tex. 359.
The circumstances relied on and stated in the agreed case to put appellee on notice of appellant's claim were, we think, not sufficient for that purpose.
We have decided the case on the assumption that appellant had the equitable title to one-half of the land before the assignment by Mrs. Beard, but we find it unnecessary in this case to so hold. Conceding that she had such equity, she can not enforce it against appellee.
Affirmed.